Bailey, P. J. It is clear that the defendant had no such lien upon the funds of A. & J. C. S. Harrison, held by it on deposit, as authorized it to apply the same upon an indebtedness or liability of its depositors not yet due. Such is the settled law of this State. Fourth National Bank v. City National Bank, 68 Ill. 398; Commercial National Bank v. Proctor, 98 Id. 558 ; Bank of North America v. Indiana Banking Co., 114 Id. 483. The attempt to apply the amount of said deposit to the payment of the Dickson note, which had not yet matured, must be regarded as wholly nugatory, and as in no way affecting the rights of the holder of A. & J. C. S. Harrison’s check. For all the purposes of this suit it must be held, that at the time the check in question was presented for payment, A. & J. C. S. Harrison had standing to their credit, on their account with the defendant, the sum of §2,002.33. The rule in this State, established by a long line of decisions, is, that when a depositor draws his check on his banker, such check operates to transfer the sum therein named to the payee, provided the depositor has on deposit a sufficient sum to pay the check at the time it is presented for payment. In such ease the payee may sue for and recover the amount of the check from the bank in his own name, and an assignment of the check carries with it the legal title to the amount of money therein named, to each successive holder. Munn v. Burch, 25 Ill. 35; Brown v. Leckie, 43 Id. 497 ; Hnion National Bank v. Oceana Bank, 80 Id. 212 ; Bickford v. National Bank of Chicago, 42 Id. 238; Bank of America v. Indiana Banking Co., 114 Id. 483. We are able to see no circuinstances in this case which take it out of this rule. We are of the opinion that the court decided correctly in sustaining the plaintiff’s right to recover the amount of the check and interest. The judgment will he affirmed. Judgment affirmed.